DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments and subsequent Examiners amendment (see details below) have placed the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with applicant’s representative Victor Kernus (Reg. No. 50,146) on 12/30/2021.
The application has been amended as follows: 
Claim 1: An electric machine comprising: 
a housing; 
a stator mounted to the housing, the stator including a plurality of laminations, a first end turn and a second end turn: 
a rotor shaft extending through the housing; 
a clutch basket including a rotor carrier connected to the rotor shaft, the rotor carrier including a first radially extending member and a second radially extending member, and a third radially extending member arranged between the first radially extending member and the second radially assembly and a second clutch assembly; 
one or more openings extending radially through the rotor carrier; 
a coolant passage arranged between the rotor and the rotor carrier, the coolant passage fluidically connected to the interior portion through the one or more openings; 
at least two outlets fluidly connected to the coolant passage, a first outlet of the at least two outlets directing a coolant flow radially outward from the rotor carrier between the rotor and the third radially extending member onto one of the first end turn and the second end turn and a second outlet of the at least two outlets directing the coolant flow axially outwardly from the rotor carrier onto another of the first end turn and the second end turn, wherein the one or more openings, the coolant passage, the first outlet, and the second outlet being configured to pass cooling through at least the first clutch assembly and the second clutch assembly, a portion of the coolant passes through the coolant passage in a first axial direction to the first outlet and another portion of the coolant passes through the coolant passage in a second axial direction opposite the first axial direction to the second outlet.

Claim 5: The electric machine according to claim 1, wherein the rotor carrier includes a first end, a second end, and an intermediate portion extending therebetween, the first clutch assembly being arranged at the first end and the second clutch assembly being arranged at the second end.

Claim 20: The method of claim 13, wherein flinging the at least some of the portion of the volume of coolant onto of the first end turn and the second end turn, includes passing 

Claim 25: The electric machine according to claim 1, wherein the first radially extending member defines a first axial end of the rotor carrier and the second radially extendingDKT16108A (DRI0231US2)Page 5 of 8Application Serial No: 15/496,820 In Reply to Office Action dated: July 23, 2021member defines a second axial end of the rotor carrier, the first axial end being radially offset relative to the second axial end through the third radially extending member.
Allowable Subject Matter

Claims 1-2, 5, 7-17, 20, 22, 24 and 25 are allowable.
The closest prior art references: Iwase et al. (US 2015/0027273), Kasuya et al. (US 2012/0080248) and Mohlin et al. (US 2011/0138944) disclose the general claimed structure recited in claims 1 and 13, as explained in last Office Action, but fail to disclose the specific arrangement of the three radially extending members in regards to their position and the area where the rotor is mounted to the rotor carrier, and the location of the first outlet in regards to the rotor carrier and the third radially extending member.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “a third radially extending member (see “X” in annotated fig. 2 below) arranged between the first radially extending member (47) and the second radially extending member (48), a rotor (97) mounted to the rotor carrier (54) between the second radially extending member (48) and the third radially extending member (X)…a first outlet (O1, see annotated fig. 2 below) of the at least two outlets (O1 & O2) directing a coolant flow radially outward (see arrow) from the rotor carrier (54) between the rotor (97) and the third radially extending member (X)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2, 5, 7-12, 24 and 25 are also allowable due to their dependency on claim 1.

    PNG
    media_image1.png
    552
    443
    media_image1.png
    Greyscale


In claim 13, the specific limitations of “the rotor carrier (54) including a first radially extending member (47), a second radially extending member (48), and a third radially extending member (X) arranged between the first radially extending member (47) and the second radially extending member (48); directing the at least some of the portion of the volume of coolant from the interior portion into a coolant passage (100) extending between the rotor carrier (54) and a rotor (97) of the electric machine arranged between the second radially extending member (48) and the third radially extending member (X)…wherein fluid being flung from one (O1) of the at least two outlets (O1 & O2) flows radially outward from the rotor carrier (54) between the third radially extending member (X) and the rotor (97)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834  
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834